976 A.2d 922 (2009)
In re Michael F. GALLAGHER, Respondent.
Bar Registration No. 404821.
No. 09-BG-402.
District of Columbia Court of Appeals.
July 30, 2009.
Before KRAMER and OBERLY, Associate Judges, and NEWMAN, Senior Judge.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order issued by the Supreme Court of Florida suspending respondent for three years and limiting his ability to petition for reinstatement until he serves his criminal sentence and has his civil rights fully restored, see The Florida Bar v. Michael Francis Gallagher, SC08-156 (October 2, 2008), this court's May 11, 2009, order suspending respondent from the practice of law pending final disposition by this court, and directing respondent to show cause why reciprocal discipline should not be imposed, and the Report and Recommendation from the Board on Professional Responsibility recommending reciprocal three year suspension with a fitness requirement and satisfaction of the conditions imposed by the State of Florida, the statement of Bar Counsel, and there appearing to be no response from respondent to the show cause order, and it further appearing that respondent has filed the affidavit required by D.C. Bar R. XI, § 14(g) on June 10, 2009, it is
ORDERED that respondent, Michael F. Gallagher, be and hereby is suspended for a period of three years. For purposes of reinstatement he must demonstrate fitness under D.C. Bar R. IX, § 16 and satisfy the conditions imposed by the State of Florida. Respondent's suspension is deemed to commence for purposes of reinstatement on June 10, 2009. See In re Meisler, 776 A.2d 1207, 1208 (D.C.2001) ("In reciprocal discipline cases, the presumption is that the discipline in the District of Columbia will be the same as it was in the original disciplining jurisdiction."); In re Cater, 887 A.2d 1, 12 (D.C.2005) (requiring "clear and convincing evidence that casts a serious doubt upon the attorney's continuing fitness to practice law" for imposition of a showing of fitness); In re Small, 760 A.2d 612 (D.C.2000) (imposing a three-year suspension for a conviction for negligent vehicular homicide).